
	

113 S2092 IS: Opioid Overdose Reduction Act of 2014
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2092
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide certain protections from civil liability
			 with respect to the emergency administration of opioid overdose drugs.
	
	
		1.Short title
			This Act may be cited as the
		  Opioid Overdose Reduction Act of 2014.2.Findings and purpose(a)FindingsCongress finds the following:(1)Overdoses from opioids have increased dramatically in the United States.(2)Deaths from drug overdose, largely from prescription pain relievers, have tripled among men and
			 increased fivefold among women over the past decade.(3)Nationwide, drug overdoses now claim more lives than car accidents.(4)Death from heroin and other opioid overdoses can be prevented if the person who overdosed is timely
			 administered an opioid overdose drug.(5)Medical personnel as well as non-medical personnel can be trained to administer opioid overdose
			 drugs safely and
			 effectively.(6)Several States, including Massachusetts, have established programs allowing for the administration
			 of opioid overdose drugs by non-medical personnel, and those programs
			 have saved lives.(7)The willingness of medical and non-medical personnel to administer opioid overdose drugs may be
			 deterred by potential civil liability, and the willingness of physicians
			 to prescribe opioid overdose drugs to persons other than a patient may
			 also be deterred by potential civil liability.(b)PurposeThe purpose of this Act is to save the lives of people who intentionally or inadvertently overdose
			 on heroin or other opioids by providing certain
			 protections from civil liability with respect to the emergency
			 administration of opioid overdose drugs.3.DefinitionsIn this Act—(1)the term health care professional means a person licensed by a State to prescribe prescription drugs;(2)the term opioid overdose drug means a drug that, when administered, reverses in whole or part the pharmacological
			 effects of an opioid overdose in the human body; and(3)the term opioid overdose program means a Federal, State, or local agency program or a program funded by a Federal, State, or local
			 government that works to prevent opioid overdoses by, in part, providing
			 opioid overdose drugs and education to individuals
			 at risk of experiencing an opioid overdose or to a family member, friend,
			 or other individual in a position to assist an individual at risk of
			 experiencing an opioid overdose.4.Preemption and election of State nonapplicability(a)PreemptionExcept as provided in subsection (b), this Act preempts the law of a State to the extent that such
			 law is inconsistent with this
			 Act, except that this Act shall not preempt any State law that provides
			 additional protection from liability relating to the administration of
			 opioid overdose drugs or that shields from liability
			 any person
			 who provides or administers opioid overdose drugs.(b)Election of State regarding nonapplicabilitySections 5, 6, and 7 shall not apply to any civil action in a State court against a person who
			 administers
			 opioid overdose drugs if—(1)all parties to the civil action are citizens of the State in which such action is brought; and(2)the State enacts
			 legislation in accordance with State requirements for enacting
			 legislation—(A)citing the authority of this subsection;(B)declaring the election of the State that such sections 5, 6, and 7 shall not apply, as of a date
			 certain, to any
			 civil actions covered by this Act; and(C)containing no other provisions.5.Limitation on civil liability for health care professionals who provide opioid overdose drugs(a)In generalNotwithstanding any other provision of law, a health care
			 professional who
			 prescribes or provides an opioid overdose drug to an
			 individual at risk of experiencing an opioid overdose, or who prescribed
			 or provided an opioid overdose drug to a family member,
			 friend, or other individual in a position to assist an individual at risk
			 of experiencing
			 an opioid overdose, shall not be liable for harm caused by the use of the
			 opioid overdose drug if the individual to whom such drug is prescribed or
			 provided  has been educated about opioid
			 overdose prevention and treatment by the health care professional or as
			 part of an opioid overdose program.(b)ExceptionSubsection (a) shall not apply to a  health care professional if the
			 harm was
			 caused by the gross negligence or reckless misconduct of the health care
			 professional.6.Limitation on civil liability for individuals working for or volunteering at a state or local
			 agency opioid overdose program(a)In GeneralNotwithstanding any other provision of law, except as provided in subsection (b), no individual who
			 provides an opioid overdose drug shall be liable for harm caused by the
			 emergency administration of an opioid overdose drug	by another
			 individual if the individual who provides such drug—(1)works for or volunteers at an opioid overdose program; and(2)provides the opioid overdose drug as part of the opioid overdose program to an
			 individual authorized by the program to receive an opioid
			 overdose drug.(b)ExceptionSubsection (a) shall not apply if the harm was caused by the gross negligence or reckless
			 misconduct of the individual who provides the drug.7.Limitation on civil liability for individuals who administer opioid overdose drugs(a)In generalNotwithstanding any other provision of law, except as provided in subsection (b), no individual
			 shall be liable for harm caused by the
			 emergency
			 administration of an opioid overdose drug to an individual who has or
			 reasonably appears to have suffered an overdose from heroin or other
			 opioid, if—(1)the individual who administers the opioid overdose drug obtained the drug  from a health care
			 professional or as part of
			 an opioid overdose program; and(2)was educated by the health care professional or an opioid overdose program
			 in the proper
			 administration of the opioid antagonist drug.(b)ExceptionSubsection (a) shall not apply to an  individual if the harm was caused by the gross
			 negligence or reckless
			 misconduct of the individual who administers the drug.
			
